Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 20200314443 A1) in view of Xiu et al. (US 20210377558 A1).
Re claim 1, Huang discloses a video processing method, comprising: 
generating initial prediction samples of a sub-block of a current video block coded with an affine mode (Huang: paragraph [0005], determines one or more prediction blocks for inter-predicting a current block; paragraph [0007], affine mode); 
applying an optical flow operation to generate final prediction samples for the sub-block by deriving a prediction refinement based on motion vector differences dMvH and/or dMvV, wherein dMvH 
performing a conversion between the current video block and a bitstream of the video based on the final prediction samples (Huang: Figs. 3 and 4);
wherein a clipping operation is performed on the dMvH and/or dMvV before the deriving of the prediction refinement according to a rule (Huang: paragraphs [0114] and [0116]).
Huang does not specifically disclose that in case that a value of the dMvH and/or dMvV is greater than 2K-1-1 the clipping operation clips the dMvH and/or dMvV to 2K-1-1.  However, Xiu discloses that the regular clipping method is applied when the MV values are outside the range represented by the valid bit-depth (i.e., 18-bit) to clip the MV values to the range boundary values, i.e., the MV values that are greater than 217−1 are clipped to be 217−1 and the MV values that are less than −217 are clipped to be −217 (Xiu: paragraph [0090]).  Since Huang and Xiu relate to motion vector clipping, one of ordinary skill in the art before the effective filing date would have found it obvious to combine the clipping method of Xiu with the system of Huang in order to avoid overflow of MV values (Xiu: paragraph: [0088]).
Re claim 2, Huang discloses that the rule specifies to perform the clipping operation before the prediction refinement being acquired and wherein the clipping operation is performed based on a precision of the dMvH and/or dMvV (Huang: paragraphs [0114] and [0116]).
Re claim 3, Huang does not specifically disclose that in case that a value of the dMvH and/or dMvV is less than 2K-1-1 the clipping operation clips the dMvH and/or dMvV to -2K-1.  However, Xiu discloses that the regular clipping method is applied when the MV values are outside the range represented by the valid bit-depth (i.e., 18-bit) to clip the MV values to the range boundary values, i.e., the MV values that are greater than 217−1 are clipped to be 217−1 and the MV values that are less than −217 are clipped to be −217 (Xiu: paragraph [0090]).  Since Huang and Xiu relate to motion vector clipping, one of ordinary skill in the art before the effective filing date would have found it obvious to combine the clipping method of Xiu with the system of Huang in order to avoid overflow of MV values (Xiu: paragraph: [0088]).
Re claim 4, Huang does not specifically disclose that K = 6.  However, Xiu discloses that MVs may be stored with a 7-bit mantissa (Xiu: paragraph [0099]).  Since Huang and Xiu relate to motion vector clipping, one of ordinary skill in the art before the effective filing date would have found it obvious to 
Re claim 5, Huang discloses 
wherein the initial prediction samples are derived based on an initial motion vector (Huang: paragraph [0005], determines one or more prediction blocks for inter-predicting a current block), and 
wherein the initial motion vector is derived based on a dimension of the current video block and a position of the sub-block (Huang: paragraphs [0080]-[0082]).
Re claim 6, Huang discloses that the motion vector differences are calculated based on variables having a bit width not exceeding a predetermined maximum bit width (Huang: paragraph [0114], result of refinement may be clipped to a certain range to ensure the same bit-width as the prediction without refinement).
Re claim 7, Huang discloses that the prediction refinement is derived based on the motion vector differences and gradient values (Huang: paragraphs [0114]-[0115]).
Re claim 8, Huang discloses that gradient values are calculated based on a difference between multiple initial prediction samples along a horizontal and a vertical direction (Huang: paragraph [0084]).
Re claim 9, Huang discloses that the performing of the conversion includes decoding the current video block from the bitstream (Huang: Fig. 4).
Re claim 10, Huang discloses that the performing of the conversion includes encoding the current video block into the bitstream (Huang: Fig. 3).
Claim 11 recites the corresponding apparatus for implementing the method of claim 1.  Therefore, arguments analogous to those presented for claim 1 are applicable to claim 11.  Accordingly, claim 11 has been analyzed and rejected with respect to claim 1 above.
Claim 12 has been analyzed and rejected with respect to claim 2 above.
Claim 13 has been analyzed and rejected with respect to claim 3 above.
Claim 14 has been analyzed and rejected with respect to claim 4 above.
Claim 15 has been analyzed and rejected with respect to claim 5 above.
Claim 16 has been analyzed and rejected with respect to claim 6 above.
Claim 17 has been analyzed and rejected with respect to claim 7 above.
Claim 18 has been analyzed and rejected with respect to claim 8 above.
Claim 19 recites the corresponding non-transitory computer-readable storage medium storing instructions that cause a processor to implement the method of claim 1.  Therefore, arguments analogous to those presented for claim 1 are applicable to claim 19.  Accordingly, claim 19 has been analyzed and rejected with respect to claim 1 above.
Claim 20 recites the corresponding non-transitory computer-readable recording medium storing a bitstream of a video which is generated by a method corresponding to the method of claim 1.  Therefore, arguments analogous to those presented for claim 1 are applicable to claim 20.  Accordingly, claim 20 has been analyzed and rejected with respect to claim 1 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482